MEMORANDUM **
This is a petition for review from the denial of petitioners’ applications for can*125cellation of removal.
Respondent’s unopposed motion to dismiss in part this petition for review for lack of jurisdiction with respect to petitioner Rosa Amelia Partida-Benitez is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir. 2002).
Respondent’s unopposed motion for summary disposition in part with respect to petitioners Mayra Guadalupe Medina-Partida and Rosa Maria Medina-Partida is granted. Petitioners do not challenge the finding that they lack a qualifying relative to establish eligibility for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,1107 (9th Cir.2003).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.